Name: 2010/143/: Commission Decision of 5Ã March 2010 on a financial contribution from the Union towards emergency measures to combat swine vesicular disease in Italy in 2009 (notified under document C(2010) 1192)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  economic policy;  cooperation policy;  agricultural activity;  means of agricultural production
 Date Published: 2010-03-06

 6.3.2010 EN Official Journal of the European Union L 56/12 COMMISSION DECISION of 5 March 2010 on a financial contribution from the Union towards emergency measures to combat swine vesicular disease in Italy in 2009 (notified under document C(2010) 1192) (Only the Italian text is authentic) (2010/143/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3(4) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Unions financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 3(2) of that Decision, Member States shall obtain a financial contribution on the condition that measures are applied to eradicate swine vesicular disease. (2) Swine vesicular disease is an infectious viral disease of pigs which is clinically indistinguishable from foot-and-mouth disease and causing therefore disturbance to trade within the Union and export to third countries. (3) Outbreaks of swine vesicular disease occurred in Italy in 2009. The recrudescence of that disease represents a serious risk to the Unions livestock population. Italy took measures, in accordance with Article 3(2) of Council Decision 90/424/EEC (2), to combat those outbreaks. (4) In the event of an outbreak of swine vesicular disease, there is a risk that the disease agent might spread to other pig holdings within that Member State, but also to other Member States and to third countries through trade in live pigs or their products. (5) Commission Decision 2005/779/EC of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (3) lays down animal health rules as regards swine vesicular disease for regions of Italy that are recognized as free from swine vesicular disease and those not recognized as free from that disease. The Italian authorities complied with the information requirements foreseen in Article 11 of that decision. (6) Article 3(6), first indent of Decision 2009/470/EC lays down rules on the percentage of certain costs incurred by the Member State that may be covered by the Unions financial contribution. (7) The payment of a Union financial contribution towards emergency measures to eradicate swine vesicular disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (4). (8) Italy has fully complied with its technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (9) On 21 May 2009 and 10 June 2009, Italy submitted an estimate of the costs incurred in taking measures to eradicate swine vesicular disease. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Italy A financial contribution from the Union may be granted to Italy towards certain costs incurred by that Member State in taking measures pursuant to Article 3(2) of Decision 2009/470/EC to combat swine vesicular disease in 2009. Article 2 Addressee This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 224, 18.8.1990, p. 19. (3) OJ L 293, 9.11.2005, p. 28. (4) OJ L 55, 1.3.2005, p. 12.